In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 09-760V
                                       Filed: August 6, 2014

* * * * * * * * * * * * * * * *                               UNPUBLISHED
KEITH PRYOR,                  *
                              *                               Special Master Gowen
          Petitioner,         *
                              *                               Joint Stipulation on Damages;
v.                            *                               Trivalent Influenza (“Flu”) Vaccine;
                              *                               Guillain-Barré Syndrome (“GBS”);
SECRETARY OF HEALTH           *                               Weakness; Numbness; Headaches;
AND HUMAN SERVICES,           *                               Postural Tachycardia; Palpitations;
                              *                               Blurred Vision; Dizziness; Fatigue;
          Respondent.         *                               Tinnitus; Weight Loss; Chest Pain;
                              *                               Autonomic Dysfunction; Autonomic
* * * * * * * * * * * * * * * *                               Syndrome.

Brian R. Arnold, Brian R. Arnold & Associates, Dallas, TX, for petitioner.
Ryan D. Pyles, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION 1

        On November 6, 2009, Keith Pryor (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). On June 23,
2011, petitioner filed an amended petition in which he alleged that, as a result of receiving an
Influenza (“Flu”) Vaccine on November 1, 2006, he developed weakness and numbness in his
arms, legs, feet, hands, and overall; severe headaches, postural tachycardia, palpitations, blurred
vision, dizziness, fatigue, tinnitus, weight loss, and chest pain; and Guillain-Barré syndrome
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
(“GBS”) “and/or an acute complication or sequella of an illness, disability, injury, or condition.”
Amended Petition at 3. Petitioner later argued that his injuries were consistent with autonomic
dysfunction. See Petitioner’s Amended Pre-Hearing Submissions, filed December 13, 2012, at
16.

       On January 9 and January 10, 2013, an entitlement hearing was held. A decision was
never entered on the basis of that hearing, however, because the parties decided to engage in
post-hearing settlement discussions. See Joint Status Report, dated November 7, 2013, at 1.

        On August 5, 2014, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu immunization is the
cause of petitioner’s alleged injury/ injuries and/or any other injury. Nevertheless, the parties
agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $325,000.00, in the form of a check payable to petitioner. This
       amount represents compensation for all damages that would be available under 42
       U.S.C. § 300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                              s/ Thomas L. Gowen
                                              Thomas L. Gowen
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2
Case 1:09-vv-00760-UNJ Document 134 Filed 08/05/14 Page 1 of 5
Case 1:09-vv-00760-UNJ Document 134 Filed 08/05/14 Page 2 of 5
Case 1:09-vv-00760-UNJ Document 134 Filed 08/05/14 Page 3 of 5
Case 1:09-vv-00760-UNJ Document 134 Filed 08/05/14 Page 4 of 5
Case 1:09-vv-00760-UNJ Document 134 Filed 08/05/14 Page 5 of 5